            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     PINE BLUFF DIVISION

ABRAHAM/RASHEEN GRANT/RAKIM
ADC #128147                                                  PLAINTIFF

v.                       No. 5:18-cv-171-DPM-JJV

ESTELLA BLAND, Nurse                                       DEFENDANT

                                 ORDER
      On de nova review, the Court sustains Grant/Rakim's objection,
NQ 10, and respectfully declines the recommendation, NQ 9.         FED. R.

Crv. P. 72(b)(3).   Grant/Rakim says that his degenerative disc disease
is getting worse, he" can barely move[,]" he can't walk on his left leg,
and he must hop on his right one.        While the allegations in Still v.
Crawford, 105 F. App'x 128 (8th Cir. 2004) went further, taking
reasonable inferences in Grant/Rakim' s favor, his papers have
plausibly pleaded imminent danger of serious physical injury from
these back problems.     28 U.S.C. § 1915(g).   The Court returns the case
to the Magistrate Judge for further proceedings.
     So Ordered.

                                                 f/..
                                   D .P. Marshall Jr.
                                   United States District Judge
